Citation Nr: 1644026	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-025 37	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for depression.

2.  Whether new and material evidence has been received to reopen the claim of service connection for lower back pain.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for lower back pain.

5.  Entitlement to service connection for sciatica with pain radiating down the right leg and chronic instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985.

This appeal came to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for depression, lower back pain, and sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied entitlement to service connection for depression, and the Veteran did not appeal this decision.

2.  Evidence received since the September 2004 rating decision relates to the basis for the prior denial.

3.  In a September 2004 rating decision, the RO denied entitlement to service connection for residuals of a lower back condition, and the Veteran did not appeal this decision.

4.  Evidence received since the September 2004 rating decision relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied entitlement to service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the September 2004 rating decision with regard to entitlement to service connection for depression is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 2004 rating decision that denied entitlement to service connection for lower back pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  Evidence received since the September 2004 rating decision with regard to entitlement to service connection for a lower back condition is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for a lower back condition.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the VA should reopen his claim for entitlement to service connection for depression and a lower back condition.  For the following reasons, the Board agrees.

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In September 2004, the Veteran's claim for entitlement to service connection for depression and a lower back condition was denied by the St. Petersburg, Florida RO.  The RO denied the Veteran's claim for depression because it found no evidence the Veteran's sleeping problems-documented in service-were associated with any psychiatric condition.  The RO denied the Veteran's back claim, as there was no evidence of chronicity between the Veteran's documented in-service back pain and his current back condition.  Those decisions are final. See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103.

Several years later, the Veteran submitted additional evidence relevant to his claims.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The evidence received since the September 2004 rating decision includes evidence that is new and material to the claims.  See 38 C.F.R. § 3.156.  For example, the Veteran's updated medical records demonstrate that he received treatment for a lower back condition and depression, demonstrating continuity and chronicity of treatment.  This new evidence clearly addresses the reasons for the previous denials  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.


ORDERS

The application to reopen the claim of entitlement to service connection for depression is granted.

The application to reopen the claim of entitlement to service connection for a lower back condition is granted.


REMAND

The Veteran contends that he is entitled to service connection for depression, a lower back condition, and sciatica.  For the following reasons, the Board finds a remand is necessary so that the Veteran may undergo Compensation and Pension (C&P) examinations.

While still in service, in June 2004, the Veteran underwent a general medical examination in which the Veteran explained that he suffered from lower back pain in service, but that it did not bother him significantly at time of the examination.  The examiner did not render an opinion as to the etiology of the Veteran's lower back condition.

Later that same month, again while still in service, the Veteran underwent a psychiatric C&P examination.  The Veteran stated he consistently struggled to sleep due to excessive worrying, yet he had never sought psychiatric treatment due to concerns it would affect his career.  The Veteran's service medical records confirmed that he constantly complained of a chronic sleeping problem due to worrying throughout his time in service.  The examiner, however, determined the Veteran's worrying and insomnia was not related to service.

Since the Veteran's time in service, he has continued to suffer from a lower back condition and depression/insomnia.  The Veteran also believes that his current lower back condition has caused sciatica and radiating pain down his right leg.  Despite the plethora of evidence demonstrating chronicity and continuity of service, the Veteran has yet to undergo C&P examinations discussing the etiology of his claimed conditions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine if it is more likely than not (50 percent probability or greater) that the Veteran's depression and insomnia was caused by or began during his time in service.  The examiner is particularly asked to discuss the Veteran's chronically noted complaints of insomnia in service due to excessive worrying.

2.  Schedule the Veteran for an examination to determine if it is more likely than not (50 percent probability or greater) that the Veteran's lower back condition was caused by or began during his time in service.  The examiner is particularly asked to discuss the Veteran's complaints of muscular back pain while in service.

3.  Schedule the Veteran for an examination to determine if it is more likely than not that the Veteran's sciatica with pain radiating down his right leg was either caused by or began during his time on service or caused by or aggravated by his lower back condition.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


